Title: From Alexander Hamilton to Thomas Lloyd Moore, 24 May 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York May 24th. 99
          
          I presume circumstances have intefered with my the execution of my desire as to the delivery of a letter some time since conveyed thro’ you to Capt. Elliott I leave the inclosed open for your perusal, that you may perceive the occasion of the request I shall now make which is, that you will send it by an Officer instructing him to inform Capt. Elliott that he waits for a reply—You will first seal it, and you will forward me the answer or report the result
          I shall be glad to hear of your progress since I last heard from you
          With great consideration & Esteem &c
          
            A H
          
          Col. Moore Phila
        